Bebey, J.
On May 1, 1881, plaintiff orally leased certain preña-ses to defendant, at an annual rent of $300, for a term of three *516years, beginning on that day, reserving the right to terminate the lease at any time, upon four months’ notice. Defendant, having gone into possession under the lease, continued therein for one year from the commencement of the term.
Upon this state of facts plaintiff is entitled to recover the annual rent fixed by the oral lease, namely, the sum of $300. The lease is for three years, subject to the lessor’s right of termination; that is .to say, it is liable to be defeated by something in the nature of a condition subsequent, to wit, an affirmative act on the part of the lessor. Until this act is done, it is in form a lease for three years, and therefore void under Gen. St. 1878, c. 41, § 10, as being for a term “exceeding one year.” But though void as a lease, the rule is that if the lessee goes into possession under it, it regulates the terms of the tenancy as respects rent. Laughran v. Smith, 75 N. Y. 205; Thurber v. Dwyer, 10 R. I. 355; Larkins v. Avery, 23 Conn. 304; Morrill v. Mackman, 24 Mich. 279; Taylor’s Landlord & Tenant, § 80; Wood on Landlord & Tenant, § 25.
This rule may not be logical — very likely it is not, as an origina proposition; but that it is the rule established by the authorities there can be no doubt. We have not had our attention called to an^ authority to the contrary, nor have we discovered any.
Order affirmed.